                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION


CRAYTONIA BADGER                                                                  PLAINTIFF

v.                                  Civil No. 1:18-cv-1052

KELLY BLAIR, Investigator Columbia County,
Arkansas; KOBY SCHMITTON, Investigator
Columbia County, Arkansas; and JANET DELANEY,
Jail Administrator, Columbia County Jail                                       DEFENDANTS


                                           ORDER

       Before the Court is the Report and Recommendation filed July 24, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

28. Judge Bryant recommends that Defendants’ Motion for Summary Judgment (ECF No. 21) be

granted and Plaintiff’s claims against all Defendants be dismissed with prejudice. No party has

filed objections to the Report and Recommendation, and the time to object has passed. See 28

U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in toto.

Accordingly, Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 19th day of August, 2019.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
